IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      April 2, 2003 Session

      JOHANN ROSHE WOLMARANS v. LIFESTYLE FURNISHINGS,
           a/k/a/UNIVERSAL FURNITURE LIMITED, INC.

                      Appeal from the Circuit Court for Hamblen County
                          No. 01-CV-147     John K. Wilson, Judge

                                       FILED JUNE 25, 2003

                                 No. E2002-01783-COA-R3-CV


Johann Roshe Wolmarans sues Lifestyle Furnishings, a/k/a Universal Furniture Limited, Inc., for an
injury he received on its premises. The complaint as amended seeks damages under the theory of
premises liability and also under the Worker’s Compensation Statute. The Trial Court found that
the Plaintiff was an independent contractor and dismissed his worker’s compensation claim.
Thereafter, a jury trial was held as to the premises liability claims and the jury found that the injury
received by the Plaintiff was due entirely to his own fault. The Plaintiff appeals, raising a host of
issues which we find are without merit and affirm the judgment of the Trial Court.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                     Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Johann Roshe Wolmarans, Appellant, Pro Se

Joseph J. Doherty, Morristown, Tennessee, for the Appellee, Lifestyle Furnishings, a/k/a Universal
Furniture Limited, Inc.



                                   MEMORANDUM OPINION


         Our affirmance is based on a number of factors. First, there is no transcript of the evidence
and all factual issues in connection with either claim may not be considered, because under our case
law we are required to conclusively presume evidence adduced at trial supports the Trial Court’s and
jury’s determinations. J. C. Bradford & Co. v. Martin Construction Co., 576 S.W.2d 586 (Tenn.
1979); In re Rockwell, 673 S.W.2d 512 (Tenn. Ct. App. 1983). Second, no motion for a new trial
was made as to the premises liability claim which under Rule 13 precludes many other issues being
considered by this Court. Finally, at least one of the issues raised is frivolous.1

        For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for collection of costs below. Costs of appeal are adjudged against Johann Roshe Wolmarans.



                                                   _________________________________________
                                                   HOUSTON M. GODDARD, PRESIDING JUDGE




          1
               W hether the appellate court erred in allowing defendant’s counsel to check out the appe llate court
record?

                                                      -2-